DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Response to Arguments	2
Claim Rejections - 35 USC § 103	3
Allowable Subject Matter	6
Conclusion	6


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 3/2/22.  Claims 1, 3-6, 8, 10-15 are currently pending.



Response to Arguments
Applicant's arguments filed 3/2/22, in regards to claim 1, have been fully considered but they are not persuasive.  Applicant asserts the prior art does not teach converting first character images included in an extracted character region into second character images using a conversion model, an OCR result is obtained by executing OCR on the converted image, and the OCR result is outputted as character information of the scanned image (see pg. 10).  This argument is not considered persuasive because the limitations are taught within both Ozeki and Chiba respectively, as detailed below within the 103 rejection.  Within Ozeki, the conversion is taught within fig. 1, 0013, 0035, 0054-0056 and within Chiba within fig. 1, 0013, 0035, 0054, 0057.  









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al (US 2021/0201548 A1) in view of Chiba et al (US 2021/0279497 A1).
Regarding claim 1, Ozeki teaches an image processing system comprising: at least one memory that stores a program (see fig.1, abstract, 0034-0036; “program”…”RAM, ROM”); and at least one processor that executes the program to perform (see fig. 1, 0034-0036, “CPU”): acquiring a scanned image obtained by scanning an original (see fig.2, 0034-0048; “image…. Acquired by reading … using a scanner”); extracting a character region that includes first characters from within the scanned image, wherein the first character images are represented by a first font (see 0042; “cutout unit … recognizes a character area included in an image”); obtaining a converted image by converting, on the scanned image, the first character images included in the character region into second character images using a conversion model, wherein the conversion model is generated in advance by performing training based on training data (see 0054; “estimates a transformation parameter”, fig. 3, 0067-0069, 0086; “converting to the second font”), and wherein the training data includes at least one set of a first image that includes a character represented by the first font and a second image that includes a character that is the same character as the character included in the first image and is represented by a second font (see 0054-0056; first font … reference second font).  Ozeki does not teach expressly obtaining an OCR result by executing OCR on the converted image; and outputting the obtained OCR result as character information of the scanned image.
Chiba, in the same field of endeavor, teaches obtaining an OCR result by executing OCR on the converted image (see fig. 1, 0013, 0035, 0054; “ocr to the image converted”); and outputting the obtained OCR result as character information of the scanned image (see 0057, outputs, as a result, the character string).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Ozeki to utilize the cited limitations supra as suggested by Chiba.  The suggestion/motivation for doing so would have been to enhance the dynamics of the output by enabling further analysis postprocessing (see 0036, 0014).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Ozeki, while the teaching of Chiba continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 11, 12, Ozeki teaches an image processing apparatus and a server apparatus capable of communicating with the image processing apparatus (see 0094, fig. 1; “client .. server”), the image processing apparatus performs acquisition of the scanned image and OCR on the scanned image, and the server apparatus performs extraction of the character region and the conversion processing (see 0094, fig. 1; “client .. server”); transmits the acquired scanned image to the server apparatus, receives the scanned image after the conversion processing from the server apparatus, and executes the OCR on the scanned image received from the server apparatus (see 0094, fig. 1; “client … server”).
Regarding claims 13, 14, 15, the claims are analyzed as an apparatus, method and non-transitory CRM that implements the limitations of claim 1 (see rejection of claim 1).



Allowable Subject Matter
Claims 3-6, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-6, 8, 10, none of the references of record alone or in combination suggest or fairly teach all of the limitations within each respective claim.  



Conclusion
Claims 1, 11-15 are rejected.  Claims 3-6, 8, 10 are objected to as being dependent upon a rejected base claim.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666